In a legal malpractice action, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated February 10, 1993, which denied their motion to compel the production of certain documents.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly concluded that the requested documents constituted attorney work product and therefore were not subject to discovery (see, CPLR 3101 [c]). Sullivan, J. P., Miller, Joy and Friedmann, JJ., concur.